The Court of Errors, that court reversed the judgment ; holding that the judge’s charge to the jury, “to enquire if any good reason had been shown which they could approve, why possession had not been changed, &c., was erroneous, as tending to mislead the jury from the true point of inquiry, viz., the bona fides of the transaction,” and although the judge had previously told the jury, after reading the statute to them, that the question of fraudulent intent was one of fact for their decision.
Walworth, Chancellor, who was for affirmance, observed that this is one of that interminable class of cases, arising upon the construction of this section of the Rev. Stab, &c. He denies that the case of Smith and Hoe v. Acker, (ante,) decides that “ the proof of a sufficient consideration is of itself enough to rebut the presumption of fraud, arising from want of change of possession, as the Supreme Court had erroneously assumed in Butler v. Van Wyck, 1 Hill, 438. See opinion-of Chancellor, 4 Hill, 274-285.
The president of the senate, who delivered an opinion for reversal, proceeded mainly on the ground that the judge had limited the inquiry of the jury, by his charge and by his refusal to charge as requested, to the single point if there was any good reason shown for want of change of possession.
Judgment reversed, 17 to 7,